ORDER

PER CURIAM.
Appellants, Kessler Containers, Ltd., and its insurer, Aetna Casualty, appeal the Final Award of the Labor and Industrial Relations Commission (the “Commission”) reversing the order of the Administrative Law Judge and reinstating respondent’s, Frank Sands’, claim for compensation. We affirm.
We have reviewed the briefs of the parties and the legal file and find the Final Award of the Commission is supported by competent and substantial evidence and no error of law appears. As we further find an extended opinion would serve no jurisprudential purpose, we affirm the Commission’s award pursuant to Rule 84.16(b).